Citation Nr: 1403853	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical and lumbar spine prior to March 17, 2009.

2. Entitlement to a rating in excess of 10 percent for cervical degenerative disc disease from March 17, 2009.

3. Entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease from March 17, 2009.

4. Entitlement to service connection for a left shoulder condition.

5. Entitlement to service connection for a right knee condition.  

6. Entitlement to service connection for hemorrhoids.  

7. Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 1982 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the May 2008 decision, the RO denied the Veteran's claims for service connection for hemorrhoids and right knee and left shoulder conditions and granted service connection for degenerative joint disease of the cervical and lumbar spine and assigned a single 10 percent disability rating, effective October 1, 2007.  

In June 2013, the RO discontinued the single 10 percent evaluation for degenerative disc disease of the cervical and lumbar spine and assigned separate 10 percent evaluations for those disabilities, effective March 17, 2009, as that was the date that the Veteran reported a worsening of his cervical and lumbar spine disabilities.  Service connection was also granted for neurological residuals of radiculopathy of the right upper extremity evaluated as 20 percent disabling, and of the right and left lower extremities, each evaluated as 10 percent disabling, effective March 17, 2009.  Since the assignment of separate 10 percent disability ratings for cervical and lumbar degenerate disc disease from March 17, 2009, did not constitute a full grant of the benefits sought, the claim for increase for cervical and lumbar degenerative disc disease disabilities remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  To date, there is no indication that the Veteran is in disagreement with the evaluations and effective dates assigned for his service-connected radiculopathy disabilities, thus, evaluations for radiculopathy from March 17, 2009, will not be addressed in this decision.  

In December 2013, the Veteran withdrew his request for a Central Office Board hearing.  See 38 C.F.R. § 20.704(e) (2013).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to service connection for bilateral hearing loss, hemorrhoids and left shoulder and right knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to and since March 17, 2009, the Veteran's cervical degenerative disc disease has not been manifested by forward flexion limited to 30 degrees or less, combined range of motion limited to 170 degrees or less, or muscle spasm or guarding severe enough to result in abnormal spinal contour, and the evidence does not show that the Veteran had any type of incapacitating episodes of intervertebral disc syndrome of the cervical spine having a total duration of at least one week but less than two weeks during a previous 12 month period.  

2. Prior to and since March 17, 2009, the Veteran's lumbar degenerative disc disease has not been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less, combined range of motion limited to 120 degrees or muscle spasm or guarding severe enough to result in abnormal spinal contour, and the evidence does not show that the Veteran had any type of incapacitating episodes of intervertebral disc syndrome of the thoracolumbar spine having a total duration of at least one week but less than two weeks during a previous 12 month period.  

3. Prior to March 17, 2009, the medical evidence reflects mild radiculopathy to the major right upper extremity as a result of degenerative changes of the cervical spine.  

4. Prior to March 17, 2009, the medical evidence reflects mild radiculopathy to the bilateral lower extremities as a result of degenerative changes of the lumbar spine.  


CONCLUSIONS OF LAW

1. Prior to March 17, 2009, the criteria for a separate 10 percent disability rating for degenerative disc disease of the cervical spine, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2013).

2. Since March 17, 2009, the criteria for a rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2013).

3. Prior to and since March 17, 2009, the criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2013).

4. Prior to March 17, 2009, the criteria for a separate 20 percent evaluation for mild cervical radiculopathy of the right major upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 5242-8512 (2013).  

5. Prior to March 17, 2009, the criteria for a separate 10 percent evaluation for mild lumbar radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 5242-8520 (2013).  

6. Prior to March 17, 2009, the criteria for a separate 10 percent evaluation for mild lumbar radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 5242-8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's paper and electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist 

In pre-rating correspondence dated in December 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate his claims for service connection; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The letters also provided notice of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In any event, the Veteran's claim for increase arises from the initial grant of service connection for cervical and lumbar degenerative disc disease.  The Court has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The information and evidence that has been associated with the claims files includes the Veteran's service records, January 2008 and May 2012 VA QTC examinations and reports and the Veteran's lay statements.  The Veteran's statements of record do not identify any post-service treatment for his service-connected spine disabilities and both VA QTC examination reports show that treatment for a spine disability was denied with the exception of physical therapy, which is documented in the Veteran's service treatment records.  

As to the January 2008 and May 2012 VA QTC examinations, the examination reports reflect that the examiners reviewed the Veteran's reported and/or documented history of his cervical and lumbar spine disabilities, recorded his current complaints of his spine disabilities, and conducted appropriate evaluations.  While the January 2008 examiner read cervical and lumbar spine x-rays as normal and found no pathology on which to render a diagnosis of a current cervical or lumbar spine disability, the May 2012 examiner rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, to include findings of osteoarthritis and degenerative disc disease of the cervical and lumbar spine as documented in May 2007 cervical and lumbar spine MRI and x-ray reports.  Neither the Veteran nor his representative have alleged any inadequacy in either examination pertaining to evaluation of his cervical and lumbar spine disabilities.  Rather, the Veteran's March 2009 notice of disagreement requested a new examination of his spine on the basis that his degenerative disc disease disabilities had worsened.  Thus, the Board finds that the combination of the Veteran's service treatment records and the January 2008 (as it pertains to physical examination of the spine) and May 2012 VA QTC examinations are adequate to allow for proper adjudication of the claims for increase for cervical and lumbar spine disabilities.

All appropriate due process concerns have been satisfied.  As noted, the Veteran was scheduled to present testimony at a Central Office hearing, however, he withdrew his hearing request in December 2013.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been met and the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2013).

Legal Criteria - Increased Ratings 

The Veteran contends that his service-connected cervical and lumbar spine disabilities warrant ratings in excess of the currently assigned single 10 percent rating prior to March 17, 2009, and separate 10 percent ratings thereafter.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's statements describing the symptoms of his or her service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  In this case, the Veteran's statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

In this case, the Veteran's cervical and lumbar spine disabilities are currently evaluated as 10 percent disabling with a single disability rating prior to March 17, 2009, and with two separate disability ratings thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. §4.27.  Here, Diagnostic Codes 5010-5243 are for evaluation of arthritis due to trauma and intervertebral disc syndrome, respectively. 

Diagnostic Code 5010, for evaluation of arthritis due to trauma substantiated by x-ray findings, is rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, multiple involvements of the cervical, dorsal, and lumbar vertebrae are considered groups of minor joints, ratable on parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine function.  38 C.F.R. § 4.45.

Regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the thoracic, lumbar, and cervical spine.  Effective September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

The current General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Id. at Note (2).  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Disability of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. at Note (6).  

Intervertebral disc syndrome may be evaluated under either the above General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requested bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  As the Veteran in this case has not claimed or been shown to have incapacitating episodes due to his service-connected cervical and lumbar spine disabilities, the rating criteria under this formula is not applicable in this case and therefore will not be discussed any further.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In this case, the evidence of record dating prior to March 17, 2009, includes the Veteran's service treatment records and a January 2008 VA QTC examination report.

A review of the Veteran's service treatment records dating from 2006 shows complaints of neck (particularly after flights) and midback pain.  Pain on palpation of the cervical and lumbar spine was noted on clinical evaluation.  About two weeks later, diagnostic assessment was cervicalgia with muscle spasms and frequent malposition during flights.  

In May 2007, the Veteran complained of neck pain, stiffness, muscle tightness, and cracking and grating sensations in his neck.  Complaint of back pain was also noted.  A May 2007 request for MRI and x-ray examinations of the Veteran's cervical and lumbar spine indicated that it was for the purpose of evaluating for disc herniation in light of clinical history of cervical and lumbar pain with radiculopathy to the arms and hands and right leg numbness.  

May 2007 x-ray findings of the cervical spine were significant for mild loss of the normal cervical lordosis and disc space narrowing at C5-6 and C6-7.  MRI of the cervical spine showed additional findings of a small left foraminal disc protrusion at C3-4 and disc protrusion at C5-6.  Diagnostic impression was multilevel degenerative disc disease.

May 2007 x-ray of the lumbar spine showed decreased height of the T11 vertebral body.  MRI of the lumbar spine showed mild degenerative disc disease at L3-4 and L4-5 and decreased height of the T11 vertebral body, which was stated to probably represent an old compression fracture.  

A subsequent May 2007 service treatment note showed complaint of intermittent neck discomfort primarily with trapezius spasm and intermittent neuropathy with certain positions that rapidly resolved with position change.  Physical examination showed left trapezius muscle spasm.  Diagnostic assessment was osteoarthritis of the cervical and lumbar spine, mild to moderate in degree.  No additional intervention was warranted and the Veteran was advised to continue to exercise and maintain normal weight.  A thoracic spine x-ray was ordered.  It was subsequently noted that x-ray results had been reviewed and it was not felt that MRI was warranted.  

During an undated physical therapy evaluation following separation, the Veteran reported discomfort in his neck and mid and low back, which he described as sharp, aching, cramping, numbness/tingling and dull.  Discomfort increased with standing, twisting, bending, and carrying and decreased with rest.

On VA QTC examination in January 2008, the Veteran's back and neck symptoms included stiffness, severe cramping, bilateral hand weakness, weakness in holding his head up while reading and doing desk work, weakness in his low back when lifting things from the floor, decreased range of motion, popping on turning, headaches and an inability to sit or lie still.  Pain was described as constant, aching, sharp, sticking, cramping and popping and traveled to his shoulder and legs.  Pain ranged from 3 to 9 on a scale of 1 to 10 with 10 at worst based on activity.  Pain was elicited by physical activity and stress and relieved with rest and medication.  He could function at the time of pain with medication and he denied any current treatment and episodes of incapacitation.  The Veteran's gait and posture were described as normal and examination of his feet did not reveal any signs of abnormal weight bearing.  Inspection of the spine showed normal hear position with symmetry in appearance and spinal motion with normal spinal curvature.  He did not use an assistive device for ambulation.  

Physical examination of the Veteran's cervical and thoracolumbar spine showed no evidence of radiating pain on movement, muscle spasm, tenderness or ankylosis.  Straight leg raise test was negative bilaterally.  Range of motion of the Veteran's cervical spine was flexion, extension, and bilateral lateral flexion to 45 degrees and bilateral rotation to 80 degrees without objective evidence of pain.  Range of motion of the thoracolumbar spine was flexion to 90 degrees, extension to 30 degrees, and bilateral lateral flexion and rotation to 30 degrees without objective evidence of pain.  There was no additional limitation of motion following repetitive use testing of the cervical or lumbar spine and cervical and lumbar spine function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive-use.  There was no evidence of intervertebral disc syndrome or permanent nerve root involvement.  Neurological testing showed normal motor (5/5) function and intact sensation to light touch of the upper extremities.  Bilateral lower extremities reflexes were normal (2+).  As noted, x-ray of the Veteran's cervical and lumbar spine were either not performed and/or erroneously reported as normal.  In light of the foregoing, the examiner found that there was no pathology on which to render a diagnosis of a cervical or lumbar spine disability.  

Evidence dating since March 17, 2009 includes the Veteran's statements and a May 2012 VA QTC spine examination.  As noted, in his March 2009 notice of disagreement, the Veteran stated that his cervical and lumbar spine disabilities had worsened.  In his July 2009 substantive appeal, the Veteran requested that he be scheduled for a VA examination and stated that such would prove that his spine disabilities satisfy the criteria for a higher rating.  

The Veteran was afforded a VA QTC spine examination in May 2012.  He reported flare-ups of cervical and lumbar spine symptoms that impacted the function of his cervical spine and neck in that he experienced severe discomfort, stiffness, and cramping when working on documents at a table and function of his thoracolumbar spine in that it was difficult to do yard work, bend and lift and carry objects.  He did not use an assistive device as a normal mode of locomotion.  Range of motion of the cervical spine was forward flexion to 45 degrees, extension to 35 degrees, bilateral lateral flexion to 20 degrees, right lateral rotation to 30 degrees and left lateral rotation to 25 degrees with objective evidence of pain and end of range motion.  Range of motion of the thoracolumbar spine was forward flexion to 80 degrees, extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 15 degrees and bilateral lateral rotation to 30 degrees with objective evidence of pain at end of range motion.  There was no additional limitation of motion of the cervical or thoracolumbar spine following repetitive use testing.  Contributing factors to functional loss or impairment of the Veteran's cervical and thoracolumbar spine included less movement than normal and pain on movement.  There was no evidence of cervical or thoracolumbar spine localized tenderness or pain to palpation of the joints or soft tissues or atrophy.  There was guarding or movement only of the thoracolumbar spine, however, it did not result in an abnormal gait or spinal contour.  Neurological examination of the bilateral upper and lower extremities showed normal (5/5) motor strength, normal sensation to light touch, and normal deep tendon reflexes (2+).  Straight leg raise test was negative bilaterally.  Nevertheless, the examiner found that paresthesias and dysesthesia of the right upper extremity and intermittent pain to the bilateral lower extremities were signs and symptoms of mildly severe radiculopathy of the right upper extremity  (right C8/T1 nerve roots - low radicular group) and bilateral lower extremities (bilateral L4/L5/S1/S2/S3 nerve roots - sciatic nerve).  There were no other neurological abnormalities of a thoracolumbar spine condition such as bowel or bladder problems or pathologic reflexes.   There was no evidence of intervertebral disc syndrome of the cervical or thoracolumbar spine.  The examiner diagnosed degenerative disc disease of the cervical and thoracolumbar spine and mild radiculopathy of the right upper and bilateral lower extremities.  Such diagnoses impacted the Veteran's ability to work due to difficulty bending, lifting, and prolonged sitting, which aggravated his cervical and thoracolumbar spine disabilities.  

After having carefully reviewed the evidence of record, the Board finds that both prior to March 17, 2009, and thereafter, separate 10 percent disability ratings are warranted for each the Veteran's cervical and his thoracolumbar spine disabilities.  At no time since the claim for service connection was received do the Veteran's cervical and/or lumbar spine disabilities satisfy the criteria for the assignment of the next higher disability rating.  

Prior to March 17, 2009, the Veteran's service treatment records show the presence of arthritis and degenerative disc disease of both his cervical and thoracolumbar spine.  They further show a vertebral body fracture of T11.  Although the evidence of record does not state whether there is a loss of 50 percent or more of height, given the aforementioned inadequacy of the January 2008 VA QTC examination, the Board will resolve any doubt in this regard in favor of the Veteran.  As to the Veteran's cervical spine, a May 2007 service treatment record documented the presence of cervical spine muscle spasm and there is no evidence that it has resulted in abnormal spinal contour.  

At no time during either rating period does the evidence of record show that the criteria for assignment of the next-higher 20 percent disability rating is met or more nearly approximated for either the Veteran's cervical or lumbar spine disabilities. There is no evidence of forward flexion of the thoracolumbar spine limited to 60 degrees or less, forward flexion of the cervical spine limited to 30 degrees or less, a combined range of motion of the thoracolumbar spine limited to 120 degrees or less, combined range of motion of the cervical spine limited to 170 degrees or less, or muscle spasm and guarding of either cervical or thoracolumbar spine severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although mild loss of the normal cervical lordosis was noted in the May 2007 report of x-ray of the cervical spine, it is not shown to be due to muscle spasm or guarding of the cervical spine.  Indeed, the May 2012 examiner explicitly stated that although there was muscle spasm, it did not result in abnormal spinal contour.

The Board has also considered whether an increased rating may be available under the alternative criteria for rating intervertebral disc syndrome based on incapacitating episodes.  However, the record is absent for any incapacitating episodes of intervertebral disc disease.  A rating in excess of 10 percent based on incapacitating episodes requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  Thus, as the Veteran had no incapacitating episodes over the past 12 months due to intervertebral disc syndrome, a rating in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes is not warranted for either the Veteran's cervical or lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that the Veteran has reported stiffness, weakness, lack of endurance, and fatigability.  However, there is no objective evidence of record demonstrating that he experiences additional functional loss or limitation of motion due to these symptoms so significant as to meet the criteria for an increased evaluation.  The Board notes also that limitation of motion due to pain was considered in recording his range of motion measurements.  Moreover, the VA QTC examiners noted that there was no loss of function with repetitive use, except as noted.

The Board also notes that the Veteran reported during the VA QTC examinations that he experiences flare-ups of his cervical and lumbar spine disabilities with stress and increased activity, which he treated with rest and medication.  Significantly, he reported that he could function during such episodes with medication and he has not submitted any evidence that he has ever contacted his healthcare provider during flare-ups.  As there is no evidence that flare-ups occur frequently, last for an extended period of time, or significantly impact functioning, the Board finds that the overall impairment resulting from his cervical and lumbar spine disabilities still more closely approximates no more than the separate 10 percent disability previously and currently assigned herein.  

Given the lack of objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the weight of evidence is against assigning evaluations in excess of 10 percent as contemplated by the holding in Deluca.  Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Board notes that the Veteran demonstrated some sensory deficit of his right upper extremity and bilateral lower extremities as the May 2012 examiner diagnosed radiculopathy of the right upper extremity and bilateral lower extremities based on radiologic findings of the cervical and lumbar spine on May 2007 MRI and x-ray examinations and reports of mild paresthesias and dysesthesia of the right upper extremity and pain to the bilateral lower extremities.

Consequently, in June 2013, the RO granted service connection for right upper extremity radiculopathy evaluated as 20 percent disabling for mild incomplete paralysis of the lower radicular group of the major extremity and for right and left lower extremity radiculopathy evaluated as 10 percent disabling for mild incomplete paralysis of the of the sciatic nerve, effective March 17, 2009 under 38 C.F.R. § 4.124a, Diagnostic Codes 8512 and 8520.  As noted, the Veteran has not expressed disagreement as to the assigned disability ratings for his cervical radiculopathy of his right upper extremity and lumbar radiculopathy of his bilateral lower extremities.  He has also not expressed disagreement with the effective dates assigned for that award.  Nevertheless, the Board observes that a May 2007 request for x-ray and MRI examination of the Veteran's cervical and lumbar spine notes findings of radiculopathy of unspecified upper and lower extremities.  The May 2012 examiner specifically described the Veteran's cervical radiculopathy of his right upper extremity and lumbar radiculopathy of his bilateral lower extremities as mild in degree and there is no indication that incomplete paralysis of right upper or bilateral lower extremities is more than mild at any time during the claim.  Accordingly, the Board finds that prior to March 17, 2009, a separate 20 percent evaluation is warranted for cervical radiculopathy of the right major upper extremity and separate 10 percent evaluations are warranted for lumbar radiculopathy of the right and left lower extremities.

The Veteran's cervical and lumbar spine and radiculopathy symptomatology has been stable throughout the duration of the claim and therefore staged ratings are not appropriate at any time.  Fenderson.  

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's cervical and lumbar spine and radiculopathy disabilities.  His spine disabilities are manifested by pain, stiffness, cramping, weakness decreased range of motion, popping on turning, headaches and an inability to sit or lie still with functional effects of difficulty sitting and doing desk work for long periods, working overhead, bending and lifting.  His radiculopathy disabilities are manifested by paresthesias and dysesthesia of the right upper extremity and pain to his lower extremities.  These manifestations are contemplated in the applicable rating criteria.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of his cervical and lumbar spine symptoms with radiculopathy of the right upper and bilateral lower extremities are consistent with the degree of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extra-schedular ratings for such disabilities is not warranted. 

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, Veteran has not alleged, nor does the evidence of record otherwise indicate, that he is unemployable due to his cervical and lumbar spine and radiculopathy disabilities.  Indeed, the evidence of record shows that throughout the duration of the claim the Veteran has worked as a consultant.  While he has expressed difficulty doing occupational tasks at times due to such disabilities, such difficulties is contemplated by the ratings previously and currently assigned.  At no time has the Veteran suggested that he is unable to obtain or maintain substantially gainful employment due to spine or associated neurological symptomatology.  In light of the foregoing, the Board finds that the question of entitlement to a TDIU due spine and radiculopathy disabilities is not raised.  


ORDER

Prior to March 17, 2009, entitlement to a separate 10 percent disability rating for cervical degenerative disc disease is warranted, subject to the laws and regulations governing monetary awards.  

Prior to March 17, 2009, entitlement to a separate 10 percent disability rating for lumbar radiculopathy of the right lower extremity is warranted, subject to the laws and regulations governing monetary awards.

Prior to March 17, 2009, entitlement to a separate 10 percent disability rating for lumbar radiculopathy of the left lower extremity is warranted, subject to the laws and regulations governing monetary awards.

Prior to March 17, 2009, entitlement to a separate 20 percent disability rating for cervical radiculopathy of the right upper extremity is warranted, subject to the laws and regulations governing monetary awards.

From March 17, 2009, entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease, is denied.

From March 17, 2009, entitlement to a rating in excess of 10 percent for cervical degenerative disc disease, is denied.


REMAND

As to the Veteran's claims for service connection for bilateral hearing loss, hemorrhoids, a left shoulder condition and a right knee condition, the Board finds that additional development is necessary prior to adjudication of the claims.

As to the Veteran's claimed bilateral hearing loss disability, the Veteran contends that he has a current bilateral hearing loss disability that had onset during active military service in 2000 and that his current hearing loss is related to excessive military noise exposure and ear disease with recurrent ear infections related to frequent flying during service.  The Veteran was afforded a VA QTC audiology examination in January 2008, more than six years ago, to determine the nature and etiology of his claimed bilateral hearing loss disability.  Audiometric findings on puretone examination showed that the Veteran does not have a current hearing loss disability in either ear for VA purposes.  The Veteran has requested that he be afforded a new VA examination as he believes that it will establish the presence of a bilateral hearing loss disability for VA purposes.  Accordingly, the Veteran should be afforded a new VA audiological examination to see if he has a current bilateral hearing loss disability that had onset during or is otherwise related to any incident of his military service.   

Although the Veteran as afforded a VA QTC medical examination in January 2008 to determine the nature and etiology of his claimed hemorrhoids, left shoulder and right knee disabilities, it is inadequate for the purpose of adjudication of the claims.  

As to hemorrhoids, a February 2007 service treatment record document's the Veteran's report of "worsening hemorrhoids" and his request for a topical cream for treatment.  Rectal examination was not performed at that time, however, diagnostic assessment was hemorrhoids and he was given Annusol for treatment.  At the January 2008 examination, the Veteran's reported symptoms included anal itching, pain, and a nagging feeling to empty his bowel.  He reported frequent recurrence of hemorrhoids and continued treatment with Annusol on a daily basis.  Nevertheless, rectal examination at the January 2008 VA QTC examination was negative for pathology on which to base a diagnosis of hemorrhoids, thus, the examiner concluded that the there was no diagnosis of hemorrhoids.  In this regard, when there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Given that the Veteran reported daily treatment of his claimed hemorrhoids disability, which indicates that the worsened condition lasts more than a few days a year, the Veteran shoulder be afforded an additional examination to determine the nature and etiology of any current hemorrhoid disability.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).

The Veteran claims that he has a current left shoulder disability related to "separation" of his left shoulder during service in 1985.  His service treatment records show that he underwent physical therapy for left AC joint pain and left shoulder strain from February to March 1997.  It was noted "that episode" of left shoulder pain had onset three months prior.  By May 1997, shoulder pain had improved.  A 2002 report of medical history shows a report of left shoulder pain.  In May 2007, it was noted on clinical evaluation of the Veteran's service-connected cervical spine disability that intermittent neck discomfort included spasms of the trapezius.  The Veteran was afforded an examination to determine the nature and etiology of his claimed left shoulder disability, however, the examiner reported that x-ray of the right shoulder was normal and he found no pathology on which to diagnose a current left shoulder condition.  

Similarly, the Veteran claims that he has a current right knee disability related to a tear of his right medial meniscus in October 2001.  His service treatment records show complaints of bilateral knee pain without history of injury in January 1999 and August 2001.  History of injury was denied on both occasions, however it was noted on both occasions that he participated in martial arts which required repetitive bending with weight lifting.  In August 2001, diagnostic assessment following clinical evaluation of the right knee was possible right meniscal tear.  On orthopedic evaluation in October 2001, a 3 to 4 year history of right knee pain was noted, which the Veteran reported had worsened in the last 5 months.  Diagnostic assessment was right knee medial meniscus tear verses MCL sprain verses early medial degenerative joint disease.  MRI of the right knee showed a medial meniscus tear with posterior meniscal cyst.  In January 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed right knee disability, however, the examiner reported that x-ray of the right knee was normal and he found no pathology on which to diagnose a current right knee condition.

As noted above with regard to the Veteran's service-connected cervical and lumbar spine disability, the January 2008 examiner also ready x-rays of the spine as normal and found no pathology on which to diagnose a cervical or lumbar spine disability.  This fact makes the adequacy of the January 2008 VA examination suspect at best.  In addition, MRI examinations of the left shoulder and right knee, which may show the presence of a current right knee or left shoulder disability, were not performed at the January 2008 examination.  

To ensure that the Veteran has been afforded an adequate examination to determine the current nature and etiology of his claimed hearing loss, hemorrhoids, right knee and left shoulder disabilities, he should be afforded new VA examinations of the claimed disabilities.

In light of the need to remand the claims to ensure that the Veteran has been afforded adequate examinations of his claimed disabilities, he should be requested to identify all post-service treatment received, VA and non VA, for his claimed hemorrhoids, right knee and left shoulder disabilities dating since his discharge from service in September 2007.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for his claimed hearing loss, hemorrhoids, left shoulder and right knee disabilities since September 2007.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Once all identified and available records have been obtained and associated with the claims file, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of his claimed hearing loss, hemorrhoids, left shoulder and right knee disabilities.  The claims file, to include any relevant records contain in Virtual VA, the Veteran's statements and contentions of record, and a copy of this remand must be made available to and be reviewed by the examiner(s) in conjunction with the examination(s).  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests and studies deemed necessary should be conducted, to include x-ray and MRI examination of the Veteran's left shoulder and right knee. 

Audiology Examination
As to the claimed bilateral hearing loss disability, the examiner is requested to elicit a complete history of the claimed disability from the Veteran.  Following a review of the claims file, audiological examination including puretone and Maryland CNC audiometry testing, and consideration of the Veteran's contentions of record, the examiner should identify whether the Veteran has a current hearing loss disability in either ear for VA purposes and, if so, whether it is at least as likely as not that such hearing loss disability had onset during or is otherwise related to excessive military noise exposure and/or ear disease/frequent ear infections related to frequent flying during service.  

The examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should explain why a definitive opinion cannot be provided.

Medical Examination 
As to the claimed hemorrhoids, left shoulder and right knee disabilities, following a review of the record, the Veteran's contentions, and examination of the Veteran, the examiner should:

(a) Identify all (i) hemorrhoid (ii) left shoulder and (iii) right knee disabilities found on examination and indicated by the record at any time since August 2007.

(b) If a diagnosed disability is found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability) that the (i) hemorrhoid, (ii) left shoulder and/or right knee disability had onset during service or is otherwise related to any event or injury during service.   

(c) If any diagnosed disability is not found to have had onset during or to be otherwise related to any incident of the Veteran's military service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability) that the diagnosed disability is caused or aggravated by the Veteran's service-connected disabilities, to include cervical and lumbar degenerative disc disease and/or porphyria cutanea tarda disabilities.

If the examiner determines that current a disorder of the left shoulder and/or right knee is aggravated by the Veteran's service-connected cervical spine, lumbar spine, and/or porphyria cutanea tarda disabilities, he or she should report the baseline level of severity of the nonservice-connected left shoulder and/or right knee disorder prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

(d) If any complaint of pain is not a result of a known diagnosis, the examiner should also specify and provide an opinion as to whether it is at least as likely as not (50 percent probability) that the condition is due to an undiagnosed illness without conclusive pathophysiology or etiology related to service in Southwest Asia, characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. See 38 C.F.R. § 3.317 (a)(2)(ii).

The examiner should reconcile any opinion with the evidence of record, and cite to the record as appropriate.  Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinions, it is essential that he/she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


